Citation Nr: 1121729	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

The appellant and Dr. H. Adams


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1984.  He died in October 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims folder.


REMAND

The Board remanded the appellant's case for additional development in December 2009.  Some of the required development was accomplished but required development remains.  Further, the medical opinion requested did not meet the requirements of the remand, is inadequate, and requires that the case be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran served on active duty from June 1962 until his retirement for years of service in November 1984.  The Veteran served in the Republic of Vietnam during his military service.  His military occupational specialty was as a radioman throughout his career.  His military duties required typing skills.  He died in October 2004.

In May 1998 the Veteran sought entitlement to service connection for ganglion cyst of the left hand/wrist, bilateral hearing loss, eye sensitivity to light with headaches, spots, fracture of "right knuckles", and curvature of the spine with chipped vertebra.  This was his initial claim for VA disability compensation benefits.

The Veteran was granted service connection for hearing loss of the left ear, residuals of an nondisplaced fracture of the distal little metacarpal of the right hand, and residual scar due to left wrist ganglion cyst removal.  This was done in December 1998.  The grant was based on the results of VA examinations as well as entries in the Veteran's service treatment records (STRs).  All three disabilities were rated at the noncompensable level.  These were the service-connected disabilities in effect at the time of his death in October 2004.  (He was denied service connection for fracture of the index, middle, and right fingers of the right hand, hearing loss of the right ear, spots and light sensitivity of the eyes, headaches, and curvature of the spine and chipped vertebra.)  

The appellant submitted her claim for Dependency and Indemnity Compensation (DIC) in October 2004.  She provided a copy of a Certificate of Death for the Veteran that recorded his death in October 2004.  The cause of death was listed as squamous cell cancer of the tonsil with metastasis to thoracic spine.  The time interval between onset and death was listed as months.  The Certificate of Death also listed bilateral pulmonary embolisms due to post operative complications as a significant condition that contributed to death but not resulting in the underlying cause of death.  The Certificate of Death also listed thoracic spine decompression with C5-T7 posterior fusion August 30, 2004, as an operation performed for the condition listed as the cause of death.

The appellant included a September 2004 history and physical examination from Paradise Valley Hospital with her claim.  The appellant did not provide, nor did she identify, any sources of medical record evidence that could be obtained in support of her claim.

The AOJ denied her claim in April 2005.  It was noted that the Veteran's cancer was not noted in service or manifest to a compensable degree within one year after service.  Further, there was no evidence of record to link the Veteran's cancer to his military service.  

The appellant requested a copy of the Veteran's "records" in October 2005.  A copy of the Veteran's STRs was provided in November 2005.

The appellant's notice of disagreement (NOD) was received in May 2006.  The NOD consisted of a statement and several attachments.  In her statement, the appellant noted that the Veteran had served in Vietnam and was presumed to have been exposed to Agent Orange.  She stated that the pathology that caused the Veteran's death was known and she cited to the cause of death listed on the Certificate of Death.  The appellant also alleged that the Veteran was exposed to toxins in his post-service civilian employment with the Navy.  She alleged that this additional exposure accelerated the cancer's growth such that the Veteran died in a short period of time.

One attachment, identified as Exhibit C, included a discussion of specific medical record entries covering a period of years (1990 to 2004).  Each entry contained a further statement regarding the medical significance of the respective entry.

At the time of the submission, nearly every medical record citation offered by the appellant was not of record.  After the remand by the Board in December 2009, medical records serving as a basis for some of the entries were obtained.  There were still other entries where no medical records were provided by the appellant, or identified by her, that supported the statements made.

In particular, the April 23, 1998, Kaiser Permanente (Kaiser) x-ray consultation was not provided.  There were records from Kaiser in the claims folder but they covered a period from May 1990 to December 1997.  Further, there is a reference to a March 22, 1990, entry that is not of record.  The Board notes that the physician identified, Dr. Everson, was the author of several clinical entries in the Kaiser records.  However, there are no Kaiser records dated prior to May 1990 in the claims folder.

The Board noted in the remand that it appeared from the content of the comments on the attachment that a medical professional prepared both the individual record citations and commentary after each.  The information is detailed and specific.  However, the appellant has not provided any information as to the preparer being anyone other than herself.  There is no indication from the claims folder that the appellant is a medical professional of such training as to be able to make these comments.  There is evidence of record that she is a dental hygienist.  Thus, if the statement and record entry analysis is attributed to her, in the absence of her establishing her qualifications to make such a statement and analysis, it would be beyond her competence to make the medical assertions and analysis provided.  

The appellant also submitted a detailed statement/opinion from H. Adams, Ph.D, with her substantive appeal of February 2007.  The statement from Dr. Adams is similar to the attachment submitted by the appellant with her NOD.  There is also an analysis of medical record entries that is similar to those submitted with the NOD.  If Dr. Adams is the author of the prior attachment and analysis, the appellant should identify him as such.  

In regard to the statement and analysis by Dr. Adams of February 2007, he believes the Veteran's cancer was the result of a number of factors but, ultimately, the cancer is connected to the Veteran's service.  These factors included medical issues during service, as well exposure to Agent Orange during service.  He points to STR entries that identify what he believes to be chronic pain conditions.  He also references post-service medical entries that he believes support his theory of causation.  His theory of causation is:

Conceded exposure on 2 deployments to Vietnam to Agent Orange.  AO + HPV + smoking + male gender + sympathetically mediated neuropathic pain + immunosuppresion + overuse syndrome from keyboard work + multiple contraindicated surgery, ice, binding + Time (11 years of inappropriate/delayed care without appropriate specialty consults when repeated treatment failure repeatedly invalidated physicians' diagnostic hypotheses).

Paragraph 6.B. of his statement, identified as Exhibit 1 and received in February 2007.  

In addition to his statement, Dr. Adams referenced a number of medical record entries that he labeled as "Service Medical Record Excerpts."  Such a label is incorrect as the references include records dated after the Veteran's retirement in November 1984.  Other than Dr. Adams' notation of the entries being service medical records, it is not clear what the source is for the numerous entries cited by him that are dated after November 1984.

Further, there is no indication that the entries cited by Dr. Adams, other than obvious STR entries between 1965 and 1984, are of record.  The Board directed that evidence relied on by Dr. Adams should be sought.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The AOJ contacted the appellant in that regard.  Her only reply was that Dr. Adams had the Veteran's records without identifying the records and clearly not either providing the pre-2004 records for the Veteran and/or authorizing VA to obtain those records.  

The Board notes that corresponding to VA's duty to assist the appellant in obtaining information is a duty on the part of the appellant to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2009).  VA's duty must be understood as a duty to assist the appellant in developing her claim, rather than a duty on the part of VA to develop the entire claim with the appellant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The appellant must assist VA by identifying the actual records relied on by Dr. Adams in the development of his opinion, and either providing those records or authorizing the AOJ to obtain the records on her behalf.

The Board does not express an opinion, at this point, as to the probative value of the opinion from Dr. Adams.  However, if his opinion is not supported by the actual records he relied on, and the majority of the records clearly are not of record at this time, then the probative value of his opinion may be reduced in the final analysis.  

The prior remand also noted that a VA orthopedic examiner from July 1998 had commented on the Veteran undergoing several surgeries for a ganglion cyst of the left wrist.  The report indicated that one of the surgeries was done "at this campus" as the examiner stated.  This was interpreted to mean that the Veteran had had surgery by VA after his retirement in 1984 and prior to surgery at Kaiser in the 1988-1990 period.  The AOJ made a request of the records from the VA medical center (VAMC); however, the only records provided were duplicate copies of examinations from 1998.  There was no comment as to whether earlier records existed for the Veteran.  On remand, further efforts to obtain possible outstanding VA records must be made.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  She should also be informed of the importance of submitting the records she relied on in preparing her submission (NOD), and those that Dr. Adams relied on in arriving at his opinion of February 2007.  See Miller, supra.  The appellant should be further informed that, absent the actual records relied on by Dr. Adams in making his report, the value of his report may be lessened.  

In the alternative, the AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.

The July 1998 VA orthopedic examination report referenced ganglion cyst surgery at VA, apparently the VAMC in San Diego.  The AOJ should obtain all outstanding VA records.  The previous effort resulted in only duplicate copies of 1998 examination reports.  The AOJ must search for VA treatment records dated after 1984 up to the time of the Veteran's death in October 2004.  A formal finding of the efforts made to locate such records must be made and the results of such efforts.  This finding must be included in the claims folder.

2.  Upon completion of the above, the AOJ should request a medical opinion to address the appellant's claim.  The review must be performed by a physician with a specialty in oncology.  The claims folder and a copy of this remand must be provided to the reviewer.  

The reviewer is advised that the appellant has supplied her own medical opinion evidence.  In that regard, Dr. Adams has provided a theory/opinion as to how medical events, and exposure to Agent Orange in service, and other factors, led to the Veteran's development of cancer approximately 20 years after service.  (Dr. Adams's opinion and treatise evidence is located in Volume 1 of the 4 volumes of the claims folder.)

The reviewer is requested to specifically review the information provided with the appellant's NOD of May 2006 and the material provided by Dr. Adams with the substantive appeal in February 2007.  This would include the statements as to how the referenced events that Dr. Adams believes led to the Veteran's development of cancer and Dr. Adams's discussion of medical record entries.  Dr. Adams also testified at a hearing in May 2007.  The reviewer should review the testimony along with the remainder of the record in preparing any opinion.  This material is in Volume 1 of the claims folder.

The reviewer is requested to provide an opinion as to whether it is at least as likely as not, the Veteran's squamous cell carcinoma of the tonsil is related to any incident of service.  The reviewer should be asked to include a discussion of the opinion provided by Dr. Adams, to include Dr. Adams's theory of how events in service may have led to the development of cancer.  A complete rationale for any opinion expressed must be provided. 

If the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner/reviewer.  Jones at 390.

3.  The AOJ must ensure that the medical report and opinion comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the reviewer for necessary corrective action, as appropriate.  

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the appellant until she is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

